Blackford, J.
This was a prosecution under the statute for *413the support of illegitimate children. The accusation was made by the mother béfore a justice of the peace on the 19th of September, 1829; and the child is alleged to have been born on the 11th of January, 1826. The Circuit Court set aside the proceedings and discharged the defendant.. ' .
Merrill, for the plaintiff.
Kinney, for the defendant.
It is contended, that this suit could not be brought after the expiration of a year from the birth of the child, according to the 77th section of the act relative to crimes and punishments. Stat. 1824, p. 150. That provision, however, is confined to actions for forfeitures on penal statutes; and has no application to a case like the present for the support of an illegitimate • child. . * :
Per Curiam.
The judgment is reversed with' costs. Cause remanded, &c.